Citation Nr: 1425318	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1951 to January 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss.  A January 2010 rating decision confirmed the denial for service connection for bilateral hearing loss and the Veteran filed a timely notice of disagreement.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.

2.  The Veteran was exposed to acoustic trauma during service. 

3.  Currently diagnosed bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he currently suffers from bilateral hearing loss due to the noise exposure he encountered as a hydraulic systems repairman during service.  Specifically, the Veteran reported that his duties required him to be on the flightline continuously and he was directly exposed to jet engine noise.  The Veteran also stated that the hearing protection issued at that time was very rudimentary, consisting of a sponge-type material that did not work well and were infrequently used.  See Veteran's March 2010 notice of disagreement.   

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes.  The Veteran submitted an October 2007 report by 
J.N.K, a private physician.  While J.N.K.'s report included an audiogram, presented as a graph, it did not include any audiological test results in numerical form.  Because the October 2007 audiogram results, as charted, are clear and unmistakable even to laypersons, they may be interpreted by the Board.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The October 2007 private audiogram shows that puretone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
35
30
LEFT
45
25
45
n/a
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

In March 2008, the Veteran underwent a VA audiological examination.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
25
LEFT
35
35
55
80
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 in the left ear.

Upon review of the audiometric results currently of record, the Board finds that the Veteran has a current bilateral hearing loss disability.  This is based either on audiometric test scores or speech recognition exceed the thresholds in accordance with the standards of 38 C.F.R. § 3.385.  

The Board further finds that the Veteran was exposed to acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as a hydraulic systems repairman while serving in the Air Force.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that exposure to hazardous noise for veterans with a duty MOS of Aircraft Hydraulic Systems is "highly probable."  The Board finds that the Veteran's competent lay accounts of having been exposed to jet engines are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

The Board also finds that the Veteran's hearing loss had its onset in service and is etiologically related to service.  The evidence of record demonstrates both acoustic trauma in service and some hearing impairment in both ears during service.  The Board notes that service department audiometric readings prior to October 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  

At service entrance in October 1951, the Veteran was administered the Whispered Voice Test, scoring 15/15, reflecting normal hearing acuity bilaterally.  

In a subsequent February 1958 Hearing Conservation Data report, puretone thresholds, in decibels, and converted from ASA units to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
35
LEFT
30
25
20
30
30

At service separation in January 1960, puretone thresholds, in decibels, and converted from ASA units to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
30
25
LEFT
25
15
15
20
25

The Board finds that the audiometric results in the 1958 Hearing Conservation Data report reflects that the Veteran had a hearing loss disability in accordance with VA regulations during service.  Specifically, the Veteran's auditory thresholds for at least three of the frequencies were 26 decibels or greater in both ears.  The Board finds that the in-service February 1985 Hearing Conservation Data report tends to show an in-service onset of hearing loss.  38 C.F.R. § 3.385.  Although the January 1960 service separation audiometric results reveal some improvement in the Veteran's hearing loss, auditory thresholds for three frequencies in the right ear and two frequencies in the left ear continued to show some hearing impairment.  See Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

As noted above, the Veteran was afforded a March 2008 VA examination to assist in determining the nature and etiology of the Veteran's hearing loss disorder.  The VA examiner opined that the Veteran's hearing loss was not related to service.  In support of this opinion, the VA examiner noted that the January 1960 service separation examination report indicated "normal hearing."  The Board finds the March 2008 VA examiner's opinion to be of no probative value as the opinion was based on inaccurate factual premises.  First, the examiner did not converted the January 1960 service separation examination audiometric results from ASA units to ISO units, which would have revealed some indication of hearing loss at service entrance (i.e., three frequencies in the right ear and two frequencies in the left ear  showed some hearing impairment).  Moreover, the examiner did not discuss the February 1958 Hearing Conservation Data report which showed hearing loss that met the criteria of 38 C.F.R. § 3.385.  Accordingly, the Board affords no probative weight to the March 2008 VA medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran also submitted an April 2009 statement from Dr. R.B., his treating ear, nose, and throat doctor.  In the letter, R.B. stated that the Veteran had a history of sensorineural hearing loss, greater on the left.  R.B. then opined that it was as likely as not that the Veteran's high frequency sensorineural hearing loss was caused by loud noise exposure sustained during his time in the military.  R.B. explained that these finding could not be completely "proven or disproven," however, they were consistent with the Veteran's service and his exposed to jet engine noise.  Although R.B. did not note that the claims file was reviewed, it appears that the Veteran informed him of his relevant in-service noise exposure.  Further, R.B. was the Veteran's treating physician for chronic eustachian tube dysfunction and it is reasonable to assume that he would have had knowledge of the Veteran's medical history, to include past hearing loss symptoms.  Accordingly, the Board finds R.B.'s opinion to be probative and in support of a finding that currently diagnosed hearing loss is related to the in-service noise exposure.  

In sum, the Board finds that the Veteran was exposed to loud noises in service, had impaired hearing in 1958 as puretone thresholds for at least three of the frequencies were 26 decibels or greater in both ears, and the April 2009 opinion weighs in favor of a finding that the Veteran's hearing loss is related to the in-service noise exposure.  The only negative evidence of record is the March 2008 VA examination report, which the Board has found to be of no probative value.  While an examination with a greater review of the record and more detailed rationale would have been useful, taken as a whole, the evidence currently of record weighs in favor of the Veteran's claim.  Thus, it is not necessary to further delay a decision on this 82-year old Veteran's claim by requesting an additional examination.  Accordingly, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's hearing loss is related to service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


